.                                                                                                     724



              OFtiCE          OF,THE ATTORNEY GENERAL ~OF TEXAS
                                        AUSTIN
GROVERSELLERS                                                                                         ,,.:
A‘rrORNEY
       OENERAL                                                                                           I




Honorable       B. C. Roosar
County AttOmey
Howard      County
Bfe; springa,         Texas
Dear 3frr                                 Oplnlon       BIO. o-e564
                                          Ro:        Thor authority          oi .th
                                                     olrrk to Is5




               Your reoent          letter       t                                                a
rolloWing       hots:




       oonmilraioner
       tion.    Said                                                     tlon      blank8



                                                          ed by said            party,      are

                                   B dspartlaent*8             opinion       on the follorlng
quss

                                 lark*8      authority         to    issue      mm blrnh.
                               sued,      what       ntmbers        she11    the    olsrk
       giva     ths     AeW   blanks.
             3.         Do all     petition          blanks     ham      to be aooount-
       au rorl
                                                                               725


Honorable    Ii. C. Hooaer,     Pago 2


            4.   Should the party saklng   the applioation
      for petition    blanks be required to make an affl-
      davft etatfnp    what beoame of the mtilated     pati-
      tion blanka.
            Penal Code, 1925, am amandod, Artiole     $65, motion
32, amended Aote    oi 1943, 48th Legirlaturo,   pago 509, Chapter
325, paragraph 7, deal8 with local     option ol&otionr    and among
other things   provldor  that;

             -+ * l    Upon tbo     appiioatlon    ot any one o r
      more qwfried    voters        of my   county,   jueioe  pro-
      oinob, u6 lnoorporot~d         town or elty, the oounty
      olork of suoh runty            mhall iaouo to tho opplloaut
      or applloantr       a patl*ion to be olrouldttod             among
      the qwllrlod        voters thoroof        for the 1l@wturor
      or those quallfiod,        votore in ruoh la’oa aho donire
      that a l&al        option olootlon        bo. o&led      theroin
      for tho purposo of betermining               whether the oalo
      or alcohollo      ,beversges      0r ono or more of the          var-
      iouo typos and alooholio             ocntaat shall      bo pro-
      hibited     or logalizod       althin    th+ prmaribsd        limits
      of ouoh oounty,        juetieo     prooinot     or Jnoor orated
      town or oity.        The, petition       p10 Issued sha P1 olom-
      1~ rtats the tsauo or imaues to be voted upon In
      5uoh    olootionj    oaoh suoh petition          ahall    show the
      date vi ita issue        by the oouaty olerk and shall be
      soriellp      ntunberod, end oaoh page of suoh petition
      ahall bear the same date a& serial                 number, and
      shall    bear the real or the county olork.                  The ocun-
      ty olerk shall       doliver      a8 &my copies        o’f raid pati-
      tion as may be roqujrod by the applloant                    and casoh
      OOpy    ahall boar the data, number and 5iw1~ on oaoh
      page CM mqnire8 in the oriplin&l.                 The county olsrk
      shall    keep a oopy of eaoh euoh p;t,it$                 and a raa-
      ord of the applioanti9          thorefor.
              It la well to boar in tind that it is tho petition
that oonier,re upon the ocm&s8ionora1        oourt Ule juriadiotion
t,o order an oleotfon    am3 that the oomi881onars*        oourt is a
oourt or. rooord.     Pouell   v. Bond (?laoo Coart OS Civil Appealr,
104ll    150 3. #a (21 337.     Thus. a petitton    in a 10081   Option
oleo:lon    is anal@ua     to a ploidln(r   In a law ruit and that
the proteotive     sld precautionary    measuraa ln tbe above statute
is to sea that the eleotiou        isau3 be aoouratelg   presented      and
                                                                              726


Honorable    H. C. Hooser,     Fage   3


to prevsnt fraud and impoaitlon     upon thd ao.mlsrlonere~       oourt
and prop10 in orlllfli; and OofldlWtinpa an elsotloh.      It is,
therefor@, our opinion   that offiolals    should and eon adopt
any muns th@y think propar to gravont       h‘oud In tha oalllng
8hd OOItdUGt~np Of 6 10081 OptlOtl 818QtiOll.
            Our statutes provide   tor ths subatltutlon      or loat
reoords and psperpl (R-C.)?. 77) and t&s oourta have held that
this relordy Is not exoluslvo    but soou~ulstlre     end that any
other method can be subutituted      thut   rould bring about the
eme reeult,     i.a. supply auoh lost reoords or papers.         The
oourte ham further held that      a party dorrlrlng to supply 8uOh
lost paporr rbould xaslm affidavit       o? tl% loso or drrtruotlon
of the papers he seeks to r6iproduos.         Houston v. Rlythe,   60
Tsx.SOBj Byden v’. Dunawry, i?9 S; a, 829; Strohmyer          v. :Ying,
77 5. ‘if. 977.
             %e therefore      nnswer your yuoationa       as follomr

             1.   The oounty     olz2rk is   aruthorlzed   to issue     new
petition    blanks.
               2.    Now numbered blenke should be given to the
party.       To llluetrets~   if t!m twanty (EO) potftion    blank8
were rm&ered one to twenty, lnaluslve,          and fiftoea   of them
had baen destroyed, thsn the fifteen          mu blankn should be
mxnberbd, twenty-one,        twenty-two,  ato., Ug  to  snd lnoludlhg
thirty-five.
             3.   ft 1s our opinion th8t all petftioa   blank8
should be scownted      for and It ia rupgested   that the reoord
or stub of the fifteen     1Ost blanks should shaw that the80
petitions     80 nmbnred ham been destroyed     and that In lieu
thereor    the new nmbored petitions    havs been handed to the
applioant.
           4.   As a proosutlonary     m88~re   it in suegaatsd    that
the party mskine:'the   sppllostion    for those patition   blenks
should nake an affidavit      ahorrlnp ahat beosrce or the mtflatsd
petition  bl8nk8;  or that they have bsen lost,
                                          727

Honorable   II. 0,   Rooser,   faga   4